 



Exhibit 10.1
AMENDMENT No. 1
     This Amendment No. 1, dated January 24, 2007 (“Amendment No. 1”), is to the
Agreement made as of the 31st day of May, 2005 (the “Agreement”) by and between
Tollgrade Communications, Inc., a Pennsylvania corporation (the “Corporation”),
and Mark B. Peterson, an individual residing in the Commonwealth of Pennsylvania
and an employee of the Corporation (the “Executive”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Corporation has determined that it
is in the best interests of the Corporation to extend the term of the Agreement
with the Executive.
     NOW, THEREFORE, the parties hereto, each intending to be legally bound
hereby, agree as follows:

1.   Amendment to Section 10(a). Section 10(a) of the Agreement shall be amended
by replacing the existing language with the following:

  (a)   This Agreement shall be for a term beginning on the date first written
above and expiring on December 31, 2009 and shall automatically be extended for
successive additional terms of one year unless termination occurs pursuant to
subsection (b) below.

2.   No Other Modifications. Except as set forth herein, the Agreement shall
remain in full force and effect, in accordance with its original terms.

     IN WITNESS WHEREOF, this Amendment No. 1 has been executed on the date
first above written.

            ATTEST:   TOLLGRADE COMMUNICATIONS, INC.
 
       
 
       
/s/ Jennifer M. Reinke
  By:   /s/ Sara M. Antol
 
       
 
  Title:   General Counsel and Secretary
 
       
 
       
 
       
 
       
WITNESS:
       
 
        /s/ Joseph O’Brien   /s/ Mark B. Peterson           Mark B. Peterson,
Executive